Exhibit 10.5

Loan No. 33-0924150

PROMISSORY NOTE

$24,351,750.00

Flowood, Mississippi

June 27, 2014

FOR VALUE RECEIVED IREIT FLOWOOD DOGWOOD, L.L.C., a Delaware limited liability
company, as maker, having its principal place of business at 2901 Butterfield
Road, Oak Brook, Illinois 60523 (“Borrower”), hereby unconditionally promises to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address at
Wells Fargo Center, 1901 Harrison Street, 2nd Floor, MAC A0227-020, Oakland,
California 94612 (together with its successors and/or assigns, “Lender”), or at
such other place as the holder hereof may from time to time designate in
writing, the principal sum of TWENTY FOUR MILLION THREE HUNDRED FIFTY ONE
THOUSAND SEVEN HUNDRED FIFTY AND NO/100 DOLLARS ($24,351,750.00), or so much
thereof as is advanced, in lawful money of the United States of America, with
interest thereon to be computed from the date of this Note at the Interest Rate,
and to be paid in accordance with the terms of this Note and that certain Loan
Agreement dated the date hereof between Borrower and Lender (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”). All capitalized terms not defined herein shall have
the respective meanings set forth in the Loan Agreement.

ARTICLE 1: PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date. This Note shall be the “Note” as
defined in the Loan Agreement.

ARTICLE 2: DEFAULT AND ACCELERATION

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid when due (and such
nonpayment is an Event of Default) or if not paid on or before the Maturity Date
or on the happening of any other Event of Default.

1

 

 

ARTICLE 3: LOAN DOCUMENTS

This Note is secured by the Security Instrument and the other Loan Documents.
All of the terms, covenants and conditions contained in the Loan Agreement, the
Security Instrument and the other Loan Documents are hereby made part of this
Note to the same extent and with the same force as if they were fully set forth
herein. In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.

ARTICLE 4: SAVINGS CLAUSE

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate or amount, (b) in calculating whether any interest exceeds the
Maximum Legal Rate, all such interest shall be amortized, prorated, allocated
and spread over the full amount and term of all principal indebtedness of
Borrower to Lender, and (c) if through any contingency or event, Lender receives
or is deemed to receive interest in excess of the Maximum Legal Rate, any such
excess shall be deemed to have been applied (without prepayment penalty or
premium) toward payment of the principal of any and all then outstanding
indebtedness of Borrower to Lender, or if there is no such indebtedness, shall
immediately be returned to Borrower.

ARTICLE 5: NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

2

 

 

ARTICLE 6: WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind. No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower
or any other Person who may become liable for the payment of all or any part of
the Debt under this Note, the Loan Agreement or the other Loan Documents. No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents. If Borrower is a partnership or limited liability company, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals comprising the partnership or
limited liability company, and the term “Borrower,” as used herein, shall
include any alternate or successor partnership or limited liability company, but
any predecessor partnership or limited liability company and their partners or
members shall not thereby be released from any liability. If Borrower is a
corporation, the agreements contained herein shall remain in full force and be
applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower,” as
used herein, shall include any alternative or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder. If
Borrower is a trust, the agreements contained herein shall remain in full force
and applicable notwithstanding any changes in the beneficial interests in
Borrower, and the term “Borrower” as used herein, shall include any alternate or
successor trust, but any predecessor trust shall not be relieved of liability
hereunder. Nothing in the foregoing sentence shall be construed as a consent to,
or a waiver of, any prohibition or restriction on transfers of interests in such
partnership, limited liability company or corporation, which may be set forth in
the Loan Agreement, the Security Instrument or any other Loan Document.

ARTICLE 7: TRANSFER

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer except as provided in the Loan Agreement, Lender may deliver all the
collateral mortgaged, granted, pledged or assigned pursuant to the Loan
Documents, or any part thereof, to the transferee who shall thereupon become
vested with all the rights herein or under applicable law given to Lender with
respect thereto, and Lender shall from that date forward forever be relieved and
fully discharged from any liability or responsibility in the matter; but Lender
shall retain all rights hereby given to it with respect to any liabilities and
the collateral not so transferred.

3

 

 

ARTICLE 8: EXCULPATION

The provisions of Article 13 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

ARTICLE 9: GOVERNING LAW

This Note shall be governed, construed, applied and enforced in accordance with
the Applicable Laws of the State where the Property is located and Applicable
Laws of the United States of America.

ARTICLE 10: NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Article 14 of the Loan Agreement.

ARTICLE 11: INTENTIONALLY OMITTED

 

[NO FURTHER TEXT ON THIS PAGE]

 

4

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

  BORROWER:        

IREIT FLOWOOD DOGWOOD, L.L.C., a

Delaware limited liability company

        By:

Inland Real Estate Income Trust, Inc., a

Maryland corporation, its sole member

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer & CAO

 

5

